                Case 1:21-cv-00142-N/A Document 1             Filed 03/26/21   Page 1 of 3Form 1-1


UNITED STATES COURT OF INTERNATIONAL TRADE                                      FORM 1
 NETJETS AVIATION, INC.,

                                  Plaintiff,                          SUMMONS
           v.

 UNITED STATES,
                                  Defendant.

TO:        The Attorney General and the Secretary of Homeland Security:

       PLEASE TAKE NOTICE that a civil action has been commenced pursuant to 28
U.S.C. § 1581(a) to contest denial of the protest specified below (and the protests listed in the
attached schedule).
                                                        /s/ Mario Toscano
                                                       Clerk of the Court


                                                 PROTEST
 Port of
 Entry:  N/A                                           Date Protest
                                                       Filed:         OCTOBER 7, 2020
 Number: 2020-9900-00001
 Protest                                               Date Protest   FEBRUARY 18, 2021
                                                       Denied:
 Importer:   NETJETS AVIATION, INC.
 Category of
 Merchandise:
                  N/A

                          ENTRIES INVOLVED IN ABOVE PROTEST
      Entry             Date of            Date of         Entry           Date of        Date of
     Number              Entry           Liquidation      Number            Entry       Liquidation
       N/A               N/A                   N/A          N/A             N/A             N/A




                                                       KEITH BRADLEY
Port Director,                                         1801 CALIFORNIA ST., SUITE 4900
N/A                                                    DENVER, CO 80202
                                                       303-583-6156
                                                       keith.bradley@squirepb.com
Address of Customs Port in                                Name, Address, Telephone Number
Which Protest was Denied                                  and E-mail Address of Plaintiff's Attorney
            Case 1:21-cv-00142-N/A Document 1                         Filed 03/26/21         Page 2 of 3Form 1-2




                            CONTESTED ADMINISTRATIVE DECISION

                                      Appraised Value of Merchandise
                                            Statutory Basis                             Statement of Value
                               N/A                                            N/A
 Appraised:


                               N/A                                            N/A
 Protest Claim:



                                        Classification, Rate or Amount
                                            Assessed                                       Protest Claim
                         Paragraph or                                         Paragraph or
   Merchandise           Item Number                          Rate            Item Number                    Rate
 N/A




                                             Other
 State Specifically the Decision [as Described in 19 U.S.C. § 1514(a)] and the Protest Claim:
 CBP decided that certain flights incurred Customs User Fees under 19 USC 58c. The
 protest was deemed denied on February 18, 2021, under 19 USC 1515(b).

 The issue which was common to all such denied protests:



Every denied protest included in this civil action was filed by the same above-named importer, or by an authorized person
in the importer's behalf. The category of merchandise specified above was involved in each entry of merchandise included
in every such denied protest. The issue or issues stated above were common to all such denied protests. All such protests
were filed and denied as prescribed by law. All liquidated duties, charges or exactions have been paid, and were paid at
the port of entry unless otherwise shown.

                                                /s/ Keith Bradley
                                              ______________________________________________
                                                                 Signature of Plaintiff's Attorney
                                              03/26/2021
                                              __________________________________________________________
                                                                   Date
                     Case 1:21-cv-00142-N/A Document 1         Filed 03/26/21     Page 3 of 3Form 1-3


                                           SCHEDULE OF PROTESTS
        __________________________
                 Port of Entry

  Protest                 Date Protest   Date Protest     Entry              Date of           Date of
  Number                   Filed          Denied          Number             Entry            Liquidation
020-9900-0000 OCTOBER 7,                 FEBRUARY                                             APRIL 10,
1             2020                       18, 2021                                             2020




 Port Director of Customs,
                                                             If the port of entry shown
  N/A                                                        above is different from the
                                                             port of entry shown on the
                                                             first page of the summons,
                                                             the address of the Port
                                                             Director for such different
                                                             port of entry must be given
                                                             in the space provided.



(As amended Sept. 30, 2003, eff. Jan. 1, 2004; Nov. 28, 2006, eff. Jan. 1, 2007; Dec. 7, 2010, eff. Jan. 1,
2011; July 17, 2017, eff. July 17, 2017; Oct. 25, 2017, eff. Oct. 25, 2017.)
